Citation Nr: 1740340	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, for accrued benefits purposes.

2.  Entitlement to service connection for congestive heart failure (CHF), for accrued benefits purposes.

3.  Entitlement to service connection for dementia, for accrued benefits purposes.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1954 and was awarded the Korean Service Medal and the Combat Infantryman Badge.  The Veteran died in April 2015, and the appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2014 and June 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims on appeal in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A respiratory disability is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.

2.  CHF is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.

3.  Dementia is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.

4.  The Veteran was not, as the result of service-connected disabilities, with such significant disabilities as to be in need of regular aid and attendance and was not, by reason of service-connected disabilities, permanently housebound.  


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2017).

2.  CHF was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2017).

3.  Dementia was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2017).

4.  The criteria for SMC based on the need for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114(l), (s), 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

The Veteran filed a claim in June 2014 for entitlement to SMC, which was denied in an October 2014 rating decision.  Later in October 2014, the Veteran filed a claim for entitlement to service connection for pulmonary fibrosis, CHF and dementia and filed another claim for entitlement to SMC.  While these claims were pending, the Veteran died in April 2015.

The appellant filed a claim for dependency and indemnity compensation (DIC) in May 2015 (this claim was granted) on a VA Form 21-534EZ (Application for DIC, Death Pension, and/or Accrued Benefits).  A June 2015 rating decision denied accrued benefits, specifically for entitlement to service connection for pulmonary fibrosis, CHF and dementia.  The appellant submitted a Notice of Disagreement (NOD) as to this rating decision and an October 2015 Statement of the Case (SOC) denied accrued benefits, specifically for entitlement to service connection for pulmonary fibrosis, CHF and dementia and entitlement to SMC.

In April 2017, the Board remanded the claims on appeal.  The Board noted that "[r]eceipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request."  See 38 C.F.R. § 3.1010(c)(2) (2017).  Generally, following a veteran's death, an appellant has two options regarding a claim that was pending at the time of the veteran's death - either pursuing an accrued benefits claim or requesting to substitute.  In the April 2017 Bord remand, the Board cited to the United States Court of Appeals for Veterans Claims (Court) case of Reliford v. McDonald, 27 Vet. App. 297 (2015), in which the Court stated that "it is also the accrued-benefits beneficiaries' procedural right under VA procedures to choose the path by which their claims are adjudicated."  In this regard, 38 C.F.R. § 3.1010(c)(2) (2017) provides that "[a] claimant for accrued benefits...may waive the right to substitute in writing over the claimant's signature."  The April 2017 Board remand stated that the May 2015 VA Form 21-534EZ was "possibly an inferred request to substitute as the claimant in the Veteran's claims," that "[t]he Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance" and that "[t]he AOJ has not determined whether the appellant was seeking substitution or accrued benefits."  The Board remanded the claims on appeal, stating that "the AOJ should contact the appellant and request clarification as to whether she is pursuing these claims currently as a substitute claimant or for accrued benefits purpose."

Subsequent to the April 2017 Board remand, the AOJ sent the appellant a letter dated May 5, 2017 that asked the appellant to "clarify whether you are requesting substitution for the Veteran's claim pending at the time of his death or pursuing a claim for accrued benefits."  In May 2017, a statement from the appellant (which was signed by the appellant) stated "Response to VA Letter May 5, 2017" and "Requesting Accrued Benefits."  In June 2017, the AOJ sent the appellant a letter stating that "[w]e have received your waiver of the right to substitute on May 9, 2017.  Therefore, the claim for accrued benefits will be based only on the evidence in the claims folder at the time of the Veteran's death."  A June 2017 Supplemental Statement of the Case (SSOC) denied entitlement to accrued VA benefits, specifically for entitlement to service connection for pulmonary fibrosis, CHF and dementia and entitlement to SMC.  

With respect to accrued benefits, periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid to, as applicable here, the veteran's spouse.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2017).  In this case, as outlined above, at the time of his death the Veteran had claims pending before the AOJ for entitlement to service connection for pulmonary fibrosis, CHF and dementia and entitlement to SMC.  As explained, the appellant has waived the right to substitute in this case and chosen to have the claims on appeal adjudicated on an accrued benefits basis.
II.  Service Connection - Respiratory Disability 

As noted, the Veteran filed a claim for entitlement to service connection for pulmonary fibrosis in October 2014.  The Board notes that the record reflected diagnoses of multiple respiratory disabilities, to include pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), asbestosis and end stage lung disease.  See e.g., Veteran Death Certificate.  In light of the multiple respiratory disabilities diagnosed, the Board has expanded and recharacterized the claim on appeal as one for entitlement to service connection for a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2015, the Veteran submitted a statement that "my pulmonary fibrosis caused from smoking cigarettes which I began smoking in Korea issued with C [rations].  My condition is caused from smoking and smoking is service connected I did not smoke prior to joining the army."  On the appellant's December 2015 VA Form 9 (Appeal to [the Board]), the appellant stated that the Veteran "started smoking in the Korea War at a very young age.  And he damaged his lungs."  She additionally stated that "coming back from the service Korea War with [posttraumatic stress disorder (PTSD)] he smoke more and drink and does how he die from smoking and got sick."

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2017).  Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, as referenced, the evidence of record variously referenced multiple respiratory disabilities.  As to an in-service event, the Veteran's service treatment records (STRs) are not of record and were presumably impacted by the 1973 National Personnel Records Center fire.  Personnel records show that the Veteran was a combat infantryman.  The only in-service event that the Veteran or the appellant has referenced that a respiratory disability could be related to is in-service smoking.  In this regard, 38 C.F.R. § 3.300 (2017) provides that "[f]or claims received by VA after June 9, 1998, a disability...will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."  See also 38 U.S.C.A. § 1103 (West 2014).  As such, entitlement to service connection is expressly precluded for any disability on the basis of being attributable to a veteran's use of tobacco during service.  Accordingly, in this case, entitlement to service connection for a respiratory disability is not warranted based on the Veteran's in-service tobacco use.  As noted, in-service smoking was the only in-service event that the Veteran or the appellant has referenced that a respiratory disability could be related to and the record otherwise does not suggest any other possible in-service events.  As such, entitlement to service connection for a respiratory disability is not warranted on a direct basis.

While entitlement to service connection is not warranted based on in-service tobacco use, VA's General Counsel has held that neither 38 U.S.C.A. § 1103(a), nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003 (Oct. 28, 2003); see also 38 C.F.R. § 3.310 (2017).  VA's General Counsel further stated that:

The questions that adjudicators must resolve with regard to a claim for service connection for a tobacco-related disability alleged to be secondary to a disability not service connected on the basis of being attributable to the veteran's use of tobacco products during service are:  (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.

As noted above, on the appellant's December 2015 VA Form 9, the appellant stated that "coming back from the service Korea War with PTSD he smoke more and drink and does how he die from smoking and got sick."  This statement raises the issue of whether entitlement to service connection for a respiratory disability is warranted as secondary to the Veteran's service-connected PTSD.  As noted, VA's General Counsel noted three questions that must be resolved in this situation.  Upon review, the Board finds that these questions involve medical determinations that the Board is not competent to make.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, the relevant questions that involve a medical determination in this case are (1) whether the Veteran's PTSD caused him to use tobacco products after service, (2) if so, whether the Veteran's use of tobacco products as a result of his service-connected PTSD was a substantial factor in causing a secondary respiratory disability and (3) whether the secondary respiratory disability would not have occurred but for the Veteran's use of tobacco products caused by his service-connected PTSD.

The Board notes that the claims on appeal are being adjudicated on an accrued benefits basis and that such claims are "based on evidence in the file at date of [the Veteran's] death."  See 38 U.S.C.A. § 5121(a) (West 2014).  The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the three determinative questions outlined above.  The Board has considered the appellant's contention that, essentially, the Veteran's PTSD caused the Veteran to smoke more.  The Board finds, however, that the appellant is not competent to address the three determinative questions referenced above, as these involve complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the evidence of record as of the date of the Veteran's death did not include competent evidence that affirmatively answered the three relevant questions, as outlined by VA's General Counsel.  As such, the Board finds that entitlement to service connection for a respiratory disability is not warranted on a secondary basis to service-connected PTSD, to include on the basis of the Veteran's use of tobacco.

The Board also notes that if a chronic disease becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  This presumption applies only to specific listed diseases, which includes bronchiectasis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2017).  VA treatment records included diagnostic testing that referenced bronchiectasis.  See June 2012 VA Pulmonary Treatment Note.  The record, however, does not indicate, and the Veteran and appellant have not contended, that bronchiectasis manifested within one year of the Veteran's separation from active service.  As such, entitlement to service connection for a respiratory disability is not warranted based on the presumption related to chronic diseases.  

In sum, the Board finds that a respiratory disability is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that a respiratory disability was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2017).  Accordingly, entitlement to service connection for a respiratory disability, for accrued benefits purposes, is denied.  
    
III.  Service Connection - CHF

As noted, the Veteran filed a claim for entitlement to service connection for CHF in October 2014.  In March 2015, the Veteran submitted a statement that "my PTSD has caused my heart problems due to stress."  On the appellant's December 2015 VA Form 9 (Appeal to [the Board]), the appellant stated that "PTSD caused heart failure."  The evidence of record indicated a diagnosis of CHF.  See e.g., Veteran Death Certificate, June 2014 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance). 
    
The Veteran and appellant have not contended that the Veteran's CHF was related to any specific in-service event and the record otherwise does not suggest any possible in-service events.  Accordingly, entitlement to service connection for CHF is not warranted on a direct basis.

The Veteran and the appellant have contended, as noted, that the Veteran's service-connected PTSD caused his CHF.  The Board note that for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017).  

As noted, the claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death."  See 38 U.S.C.A. § 5121(a) (West 2014).  The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's PTSD caused or aggravated his CHF.  The Board has considered the Veteran's and appellant's contention that the Veteran's PTSD caused the Veteran's CHF.  The Board finds, however, that the Veteran and the appellant are not competent to address this etiological issue, as it involves a complex medical question beyond the competence of lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the evidence of record as of the date of the Veteran's death did not include competent evidence that indicated that the Veteran's CHF was caused or aggravated by his service-connected PTSD.  As such, the Board finds that entitlement to service connection for CHF is not warranted on a secondary basis to service-connected PTSD.

Also, entitlement to service connection is warranted on a presumptive basis for specific chronic diseases, to include cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a) (2017).  To the extent that this encompasses CHF, the record does not indicate, and the Veteran and appellant have not contended, that CHF manifested within one year of the Veteran's separation from active service.  As such, entitlement to service connection for CHF is not warranted based on the presumption related to chronic diseases.

In sum, the Board finds that CHF is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that CHF was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2017).  Accordingly, entitlement to service connection for CHF, for accrued benefits purposes, is denied.

  

IV.  Service Connection - Dementia 

As noted, the Veteran filed a claim for entitlement to service connection for dementia in October 2014.  On the appellant's December 2015 VA Form 9 (Appeal to [the Board]), the appellant stated that "PTSD caused heart failure.  And dementia" and "dementia from PTSD."  The evidence of record indicated a diagnosis of dementia.  See e.g., Veteran Death Certificate.

The Veteran and appellant have not contended that the Veteran's dementia was related to any specific in-service event and the record otherwise does not suggest any possible in-service events.  Accordingly, entitlement to service connection for dementia is not warranted on a direct basis.

The appellant has contended, as noted, that the Veteran's service-connected PTSD caused his dementia.  As noted, the claims on appeal are being adjudicated on an accrued benefits basis and such claims are "based on evidence in the file at date of [the Veteran's] death."  See 38 U.S.C.A. § 5121(a) (West 2014).  The evidence of record as of the date of the Veteran's death did not include any medical opinions or medical evidence that addressed the determinative issue of whether the Veteran's PTSD caused or aggravated his dementia.  The Board has considered the appellant's contention that the Veteran's PTSD caused the Veteran's dementia.  The Board finds, however, that the appellant is not competent to address this etiological issue, as it involves a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the evidence of record as of the date of the Veteran's death did not include competent evidence that indicated that the Veteran's dementia was caused or aggravated by his service-connected PTSD.  As such, the Board finds that entitlement to service connection for dementia is not warranted on a secondary basis to service-connected PTSD.

In sum, the Board finds that dementia is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that dementia was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310, 3.1000 (2017).  Accordingly, entitlement to service connection for dementia, for accrued benefits purposes, is denied.  

V.  SMC Claim

As noted, the Veteran filed a claim for entitlement to SMC in June 2014 and October 2014.  Pursuant to 38 U.S.C.A. § 1114(l) (West 2014), SMC is payable, as relevant, if a veteran, as the result of service-connected disability, is with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b) (2017) (stating that SMC pursuant to 38 U.S.C.A. § 1114(l) is warranted when a veteran is "so helpless as to be in need of regular aid and attendance").  Pursuant to 38 C.F.R. § 3.352(a) (2017), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance:

(1) Inability of the veteran to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;
(3) Inability of the veteran to feed him or herself through loss of coordination of upper extremities or through extreme weakness;
(4) Inability to attend to the wants of nature; or
(5) Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352(a) (2017)) be found to exist before a favorable rating may be made.  
38 C.F.R. § 3.352(a) (2017) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need."

Upon review of the record, the evidence indicated that the Veteran was in need of regular aid and attendance.  The key issue as to this claim, however, is whether such need of regular aid and attendance was the result of service-connected disability.  Upon review, the Board finds that the Veteran was not in need of regular aid and attendance as the result of service-connected disability.

The Veteran was service-connected for PTSD, a right lower extremity disability (specifically right knee disability with arthritis from shrapnel wound, right upper leg, status post total knee replacement), a left upper extremity disability (specifically third degree burn, left anterior shoulder with chronic pain to muscle group III due to stretching and difficulty in abduction and flexion), tinnitus and a bilateral hearing loss disability.  As outlined above, entitlement to service connection has been denied for a respiratory disability, CHF and dementia.

Of record is a VA Form 21-2680 that was completed in May 2014 by Dr. M.M.  It was noted that CHF, fatigue, degenerative disc disease, pulmonary fibrosis and depression restricted the listed activities/functions.  It was noted that the Veteran was "not confined to bed, but stays in bed most hours during the day due to fatigue."  It was noted that the Veteran was able to feed himself, but that he was not able to prepare his own meals.  It was noted that the Veteran needed assistance in bathing and tending to other hygiene needs and that there was "[d]yspnea with minimal activities.  Need assist to set up for bathing, shower chair and stand by supervision."  It was noted that the Veteran required medication management and that "[m]emory issue reported by [V]et[eran] and caregiver.  Forgetful and difficulty in concentration noted.  Vet[eran']s wife is assisting with medication set up and reminder."  It was also noted that the Veteran did not have the ability to manage his own financial affairs and that "Vet[eran] and his wife reported poor memory.  Wife is assisting with financial affairs."  It was noted that the Veteran's "wife accompanies him at all times" and that the Veteran was on oxygen.  It was also noted that the "Vet[eran] has limited fine movement.  He is able to feed himself.  Vet[eran's] wife is assisting him with showering, feet inspection, and oth[er] hygiene need."  It was noted that the "Vet[eran] has fair balance.  [L]imited activity due to short of breath and fatigue."  It was noted that the Veteran reported chronic lower back pain.  It was noted that the "Vet[eran] spends most of the day indoor.  With chronic fatigue and depression, he only goes outdoors when he has an app[ointment] or needs to get grocery with wife."

Also of record is a March 2015 letter from R.L. a hospice social worker.  The letter stated that the Veteran "had End Stage Lung Disease...and has significant caregiving needs" and referenced "approval of his Aid and Attendance application."

Also of record are extensive VA treatment records, which generally indicated that the Veteran was in need of aid and attendance that was provided by his spouse.  For example, an October 2014 VA social worker note stated that the Veteran "reports needing assistance with bathing, dressing, toilet hygiene, and showering" and that the "Veteran's wife is providing all care for Veteran along with daughter as needed."  An October 2014 VA treatment note stated "will refer to [social worker] for help with aid and attendance.  [Veteran] is on home oxygen and has problem getting around.  His wife cares for him and patient get short of breath very easily with pulmonary fibrosis."  An October 2014 VA treatment note referenced that the "Vet[eran's] wife is managing his medication effectively."  An August 2014 VA treatment note stated that the Veteran's wife was an unpaid caregiver, that in the last seven days the Veteran's meals were prepared by others, that he expressed difficulty with housework, shopping, transportation, with managing medications and difficulty with managing own finances.  It was also noted that in the last seven days the Veteran required help or supervision with bathing, physical assistance with bating and help or supervision with dressing.  A July 2014 VA treatment note addressed various activities of daily living (ADLs) and noted total assistance with meal preparation and home chores, partial assistance with bath/shower, dressing, toileting, walking, and independent with eating.  

A June 23, 2014 VA treatment note (prior to the Veteran's initial June 30, 2014 SMC claim) addressed various ADLs and independent activities of daily living (IADLs) and noted that the Veteran needed assistance with bathing, meal preparation, shopping, housekeeping, transportation, finances and medications and that he was independent with dressing, toileting, transferring, eating and telephone.  A June 13, 2014 VA neurology treatment note stated that the Veteran had "a history past one to two years with difficulties with [ADLs]" and included an impression of "mild cognitive impairment with attentional dysfunction with short term memory difficulties. These abnormalities may be secondary to depression and anxiety rather than from a structural dementing illness."  A June 13, 2014 VA physical therapy consult note stated that the Veteran was "very dependent on wife, wife [assists with] lower body dressing, showering, wiping after toileting" and that the Veteran "amb[ulates household distance with single point cane versus four wheeled walker], uses scooter or [manual wheelchair] for community mobility."  A June 12, 2014 VA treatment note addressed various ADLs and noted total assistance with bath/shower, dressing, meal preparation and home chores and partial assistance with toileting and walking and independent with eating.

VA treatment records also included mental health treatment notes.  For example, a December 2014 VA mental health treatment note listed under a heading of "Patient's Strengths/Abilities" that the Veteran self-identified as insightful (aware of illness), capable of independence and able to maintain IADLs.  A December 2014 VA mental health medication management note stated that the Veteran "claimed to be fairly stable in mood" and noted that the Veteran had no cognitive deficits/memory impairment.  A September 2014 VA mental health treatment note stated that the Veteran reported his mood to be "'good'" and noted in regards to memory that the Veteran "carries [diagnosis] of dementia per neuropsychology."
  
An August 2014 VA mental health treatment note stated that the Veteran reported "'fairly good' mood overall" and noted in regards to memory that the Veteran "carries [diagnosis] of dementia per neuropsychology."  An earlier August 2014 VA mental health treatment note noted in regards to memory that "no change in status; neuropsychology report pending."  An earlier August 2014 VA treatment note stated that in the last seven days, the Veteran exhibited severe psychiatric symptomology that interferes with ability to function and maintain independence in the community.  It was also noted that in the last seven days the Veteran consistently made reasonable decisions without difficulty in regards to decisions about organizing the day, such as when to get up, what meals to have or what clothes to wear.  A July 2014 VA mental health treatment note stated that "[t]he Veteran stated that his mood was 'pretty good'" and noted in regards to memory "neuro[psychology] report pending."  

An April 2014 VA neuropsychology consult note (prior to the Veteran's initial June 30, 2014 SMC claim) stated that the Veteran "feels memory problems began approximately 2 years ago.  His wife states he has had problems with his memory as long as she has known him, but both of them agree that memory problems are getting worse" and that the Veteran's "wife has to manage his appointments, medications, et cetera, due to forgetfulness by the patient."  It was also noted that the Veteran's wife "has always managed the household upkeep, grocery shopping, and cooking, but he goes alon[g] to keep her company," that "[s]he has always managed the finances and she has always done his medications, but they both agree he would not be able to manage these independently at this point" and that the Veteran's wife "has to assist with shaving and bathing and often has to help him wipe after he uses an enema."  It was noted that "[p]erformances on neurocognitive testing revealed impairment on measures of complex psychomotor processing speed, semantic verbal fluency, verbal abstract reasoning, visuospatial abilities, memory (in the context of borderline to low average learning), and executive functioning."  It was also stated that "[w]hile mood symptoms may well be contributing to his cognitive difficulties, they cannot completely account for them" and that "[t]he degree of impairment noted on testing, his history, his pattern of performances on testing, and his need for assistance with all IADLs, and some ADLs, confirm that the patient meets criteria for dementia at this time."  The note also stated that "[t]he etiology of the dementia process is less clear," referenced multiple possible etiologies that related to non-service connected disabilities and stated that "[s]ymptoms of depression, while perhaps influencing some of his scores, could not completely account for all of the symptoms in his history." 

Upon review, the evidence of record, as noted above, indicated that the Veteran was in need of regular aid and attendance.  The evidence of record, however, did not indicate that the Veteran was in need of regular aid and attendance as the result of service-connected disabilities.  The various evidence of record that referenced the Veteran's need for aid and attendance did not generally reference his service-connected disabilities.  The need for aid and attendance appeared to be the result of nonservice-connected disabilities, to include respiratory disabilities requiring the use of oxygen and resulting in "[d]yspnea with minimal activities."  See June 2014 VA Form 21-2680.    

The Board acknowledges that the June 2014 VA Form 21-2680, which listed a diagnosis of depression, noted that the Veteran required medication management and that "[m]emory issue reported by [V]et[eran] and caregiver.  Forgetful and difficulty in concentration noted.  Vet[eran']s wife is assisting with medication set up and reminder."  Memory issues were also discussed in a June 13, 2014 VA neurology treatment note and an April 2014 VA neuropsychology consult note.  Overall, the evidence was not clear as to whether the Veteran's memory issues were associated with his service-connected PTSD or with other nonservice-connected disabilities, to include dementia.  Even if the Veteran's memory problems are viewed as being associated with his service-connected PTSD, entitlement to aid and attendance is not warranted.  It appears from the evidence that as a result of the Veteran's memory problems, he required assistance with his medication management.  It does not appear that the Veteran's service-connected PTSD, or any other service-connected disabilities, resulted in the need for any other assistance.

The Board finds that this level of assistance was not of the severity that that the Veteran, as the result of service-connected disability, was with such significant disabilities as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014).  As to the factors listed in 38 C.F.R. § 3.352(a) (2017) that are to be accorded consideration in determining whether a veteran is in need of regular aid and attendance, the only potentially applicable factor is the last factor of "[i]ncapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his or her daily environment."  The Board finds that the Veteran's assistance with medication management was not of the level of severity contemplated by this factor.  Overall, the Board finds that the Veteran was not, as the result of service-connected disabilities, with such significant disabilities as to be in need of regular aid and attendance.

The Board has considered the appellant's contentions and notes that the only specific argument that appears to have been made was in a statement with the December 2015 VA Form 9, in which the appellant referenced that the Veteran had a 100 percent disability rating and stated that "100% service conne[c]ted deserv[e] aid and at[t]endance pension benefits."  As noted above, the requirements for aid and attendance SMC benefits do not include a specific disability rating, but rather include different requirements that have been addressed in detail above.  

In addition, the Board notes that pursuant to 38 U.S.C.A. § 1114(s) (West 2014), SMC is payable, as relevant, if by reason of a veteran's service-connected disability or disabilities, they are permanently housebound.  The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(2) (2017).

Overall, the evidence did not indicate that the Veteran was permanently housebound due to his service-connected disabilities.  For example, the June 2014 VA Form 21-2680 specifically stated that the Veteran was "not confined to bed, but stays in bed most hours during the day due to fatigue" and that "the "Vet[eran] spends most of the day indoor.  With chronic fatigue and depression, he only goes outdoor when he has an app[ointment] or needs to get grocery with wife."  This form indicated that the Veteran was not housebound in that he left his house for appointments and to get groceries with his wife.  In addition, it appears that the appellant referenced aid and attendance benefits and did not specifically mention SMC based on housebound status.  See July 2015 NOD, Appellant Statement with December 2015 VA Form 9.  

The Board acknowledges that a June 14, 2014 VA treatment note (prior to the Veteran's initial June 30, 2014 SMC claim) stated that "I certify that my clinical findings support that this patient is homebound (i.e., absences from home require considerable and taxing effort and are for medical reasons or religious services)."  Initially, the disabilities listed in this note were disabilities for which the Veteran is not service connected for.  Second, the homebound definition applied differs from that applicable in the SMC context, as outlined above.  As such, this evidence does not indicate that the Veteran was permanently housebound due to his service-connected disabilities.  Overall, the Board finds that the evidence did not indicate that the Veteran was permanently housebound due to his service-connected disabilities. 

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

In this case, the RO granted a TDIU in August 2005 based on the impairment associated with service-connected PTSD, hearing loss, burn of the left shoulder, and right knee disabilities.  At the time of his death, no single service-connected disability was rated as 100 percent disabling.    

In sum, the Board finds that the Veteran was not, as the result of service-connected disabilities, with such significant disabilities as to be in need of regular aid and attendance and was not, by reason of service-connected disabilities, permanently housebound.  As such, the Board concludes that the criteria for SMC based on the need for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114(l), (s), 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2017).  Accordingly, entitlement to SMC based on the need for aid and attendance or housebound status, for accrued benefits purposes, is denied.

VI.  All Claims 

Finally, neither the Veteran or the appellant nor their representatives have raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

	
ORDER

Entitlement to service connection for a respiratory disability, for accrued benefits purposes, is denied.

Entitlement to service connection for CHF, for accrued benefits purposes, is denied.

Entitlement to service connection for dementia, for accrued benefits purposes, is denied.

Entitlement to SMC based on the need for aid and attendance or housebound status, for accrued benefits purposes, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


